OPINION

Per Curiam:

Harry A. Stewart, Jr., and Walter Orig, as the assignees of foreign default money judgments, each in the amount of $16,762.83 plus attorneys’ fees and interest, obtained in Arizona by the First National Bank of Arizona against Clifford Jones, Floyd R. Lamb and Dale Robertson, commenced this action in Nevada to enforce the foreign judgments thus obtained.
Jones, Lamb and Robertson moved to dismiss the action for want of subject matter jurisdiction. They also argued that the Arizona judgments were void for ineffective service of process; that the Arizona judgments were extinguished by reason of the assignments thereof to co-judgment debtors; and that enforcement of the Arizona judgments is barred by limitations.
The district court dismissed the action, apparently upon the ground that it lacked subject matter jurisdiction. This was error. The subject matter of this lawsuit is the enforcement of separate foreign default money judgments, each in excess of $300. Nev. Const, art. 6, § 6, invests the district court with original jurisdiction of cases “in which the demand . . . exceeds Three Hundred Dollars.” Girola v. Roussille, 81 Nev. 661, 408 P.2d 918 (1965).
Accordingly, we reverse, and remand for further proceedings. Other matters concerning the enforceability of the Arizona default judgments may be raised by appropriate responsive pleadings.